Citation Nr: 0010503	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back strain.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1993 to November 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1998 by the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking her current right knee disorder to service.

2.  The veteran has not presented any competent evidence 
linking her current left knee disorder to service.

3.  The veteran has not presented any competent evidence 
linking her current low back strain to service.

4.  The veteran has not presented any competent evidence that 
she currently has a left shoulder disorder, nor has she 
presented competent evidence linking her claimed left 
shoulder disorder to service.

5.  The veteran has not presented any competent evidence that 
she currently has a left ankle disorder, nor has she 
presented competent evidence linking her claimed left ankle 
disorder to service.

6.  The veteran has not presented any competent evidence that 
she currently has a kidney disorder, nor has she presented 
competent evidence linking her claimed kidney disorder to 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for a low back strain is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for a left shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The claim for service connection for a left ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

6.  The claim for service connection for a kidney disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis or nephritis is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veteran's Claims (Court) to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has not previously established service 
connection for any disability.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded by showing a link to service based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

I.  Entitlement To Service Connection For A Right Knee 
Disorder.

The veteran testified during a hearing held in January 1999 
that she developed problems with her knees in service after 
doing obstacle courses, running and doing road marches.  She 
said that she started to experience knee pain continuously, 
and that the knees would swell up and would not move.  She 
said that she continued to have knee problems, and that she 
could not walk around in her current position as a security 
guard.  She said that she took a pain killer and Naproxen to 
treat the knee disorders.    

The veteran's service medical records show that she was 
treated for complaints pertaining to the left knee on a few 
occasions; however, there are no references to problems with 
the right knee.  The Board also notes that the report of a 
medical history given by the veteran in September 1994 for 
the purpose of her separation from service shows that she 
denied having a trick or locked knee.  The report of a 
medical examination conducted at that time shows that 
clinical evaluation of the lower extremities was normal.  
Moreover, there is no evidence that arthritis of the right 
knee was manifest to a compensable degree within one year 
after separation from service.

Private medical treatment records dated in 1996 through 1998 
do not contain any references to knee problems.  The earliest 
post service evidence pertaining to a right knee disorder is 
from several years after separation from service.  A VA 
outpatient medical treatment record dated in July 1998 shows 
that the veteran reported complaints of right knee pain.  She 
gave a history of being diagnosed with a knee sprain several 
years earlier while in service.  Approximately a week 
earlier, she had increasing pain.  The assessment was right 
knee pain, possible impingement.  The fact that the veteran's 
own account of having a right knee disorder since service was 
recorded in the treatment record is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The report of an examination of the veteran's joints 
conducted by the VA in February 1999 shows that the appellant 
gave a history of spraining her right knee in service in 
1993, and of having intermittent knee difficulty since then.  
Following examination, the pertinent diagnosis was right knee 
patellofemoral pain syndrome.  The examiner did not offer an 
opinion regarding whether the disorder was related to 
service.

The only medical opinion which is of record regarding whether 
there is a relationship between current right knee pain and 
the veteran's period of service goes against the veteran's 
claim.  The report of an examination of the veteran's joints 
conducted by the VA in May 1999 shows that following 
examination, the examiner stated that the veteran had no 
residual impairments or disabilities stemming from being in 
the military.  

The veteran's own opinion that her right knee disorder is 
related to service is not enough to support the claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).

In summary, the veteran has not presented any competent 
evidence linking her current right knee disorder to service.  
Accordingly, the Board concludes that the claim for service 
connection for a right knee disorder is not well grounded.  
Because the claim is not well-grounded, there is no further 
duty on the part of the VA to develop evidence with respect 
to the claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Entitlement To Service Connection For A Left Knee 
Disorder.

The veteran testified during a hearing held in January 1999 
that she injured her left knee in service, and continues to 
have knee impairment.  The veteran's service medical records 
show that she was treated for complaints pertaining to left 
knee on a few occasions.  In April 1993, it was noted that 
her left knee had been swollen for three months.  The 
assessment was possible sprain due to overuse.  A record 
dated in August 1993 contains similar information.

The Board notes, however, that the service medical records do 
not contain a diagnosis of a chronic disorder such as 
arthritis of the left knee.  The report of a medical history 
given by the veteran in September 1994 for the purpose of her 
separation from service shows that she denied having a trick 
or locked knee.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
lower extremities was normal.  Moreover, there is no evidence 
that arthritis of the right knee was manifest to a 
compensable degree within one year after separation from 
service.  

Private medical treatment records dated from 1996 through 
1998 do not contain any references to a left knee disorder.  
The earliest records of a left knee disorder are from many 
years after service.  VA outpatient medical treatment records 
dated in 1998 show current treatment for left knee pain, but 
do not contain any medical opinion relating it to service.  

The report of an examination of the veteran's joints 
conducted by the VA in February 1999 shows that the veteran 
gave a history of having a left knee disorder which was 
related to service.  However, the examiner did not offer an 
opinion relating a left knee disorder to service.  As noted 
above, the fact that the veteran's history was recorded in 
the examination report is not enough to support the claim.  

Finally, the Board notes that the report of an examination of 
the veteran's joints conducted by the VA in May 1999 shows 
that following examination, the examiner stated that the 
veteran had no residual impairments of disabilities stemming 
from being in the military.

In summary, the veteran has not presented any competent 
evidence linking her current left knee disorder to service.  
Accordingly, the Board concludes that the claim for service 
connection for a left knee disorder is not well grounded.

III.  Entitlement To Service Connection For A Low Back 
Strain.

The veteran testified during a hearing held in January 1999 
that she was treated for problems with her back during 
service.  She recounted  an incident in which she had to move 
wall lockers, and then could not walk the next morning.  She 
said that she had to be placed on physical therapy for two 
months.  She also reported that she had shots of Darvocet and 
steroids while in the military.  She said that she continued 
to have problems with her back, and had experienced muscle 
spasms while driving to the hearing.  

The veteran's service medical records show that she was 
treated for complaints pertaining to back on a few occasions.  
The Board notes, however, that the service medical records do 
not contain a diagnosis of a chronic disorder such as 
arthritis of the spine.  The report of a medical history 
given by the veteran in September 1994 for the purpose of her 
separation from service shows that she denied having 
recurrent back pain.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
spine was normal.  Moreover, there is no evidence that 
arthritis of the spine was manifest to a compensable degree 
within one year after separation from service.  

The earliest post service medical evidence pertaining to the 
low back are from several years after separation from 
service.  Private medical treatment records dated in October 
and November 1997 show that the veteran reported a complaint 
of back pain, however, an x-ray was negative for pathology 
and a specific low back disorder was not diagnosed.  

VA outpatient medical treatment records dated in 1998 do not 
contain any references to a low back disorder.  The report of 
an examination of the veteran's joints conducted by the VA in 
February 1999 shows that the diagnoses included low back 
pain.  However, the examiner did not indicate that this 
subjective complaint of pain was related to service.

The report of an examination of the veteran's joints 
conducted by the VA in May 1999 shows that the examiner 
concluded that the veteran had no impairment to her lower 
back.  

In summary, the veteran has not presented any competent 
evidence linking her current low back pain to service.  Even 
assuming that the veteran's testimony satisfied the service-
incurrence requirement to well ground the claim under Savage, 
medical evidence would be required to establish a 
relationship between the present disability and symptoms 
described by the veteran during and after service.  Savage, 
10 Vet. App. 397.  Accordingly, the Board concludes that the 
claim for service connection for a low back strain is not 
well grounded.

IV.  Entitlement To Service Connection For A Left Shoulder 
Disorder.

The veteran testified during a hearing held in January 1999 
that she was treated in service for a shoulder which was out 
of joint.  She said that they jerked on it and popped it back 
into joint.  She reported that currently it would pop out of 
place if she tried to make her arm go all the way around.  
She also reported that she could not sleep on that shoulder 
because it would pop out of place.  

The veteran's service medical records show that she was 
treated for complaints pertaining to her left shoulder.  A 
service medical record dated in August 1994 shows that the 
veteran reported that she pulled her left shoulder two days 
earlier.  The assessment was shoulder strain, left.  A 
service radiology report dated in August 1994 shows that an 
x-ray of the left shoulder showed that there was no fracture 
or dislocation.  

The report of a medical history given by the veteran in 
September 1994 for the purpose of her separation from service 
shows that she denied having a history of a painful or trick 
shoulder.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the upper 
extremities was normal.  

Private medical treatment records dated from 1996 through 
1998 do not contain any references to a left shoulder 
disorder.  VA outpatient medical treatment records dated in 
1998 also do not contain any references to a left shoulder 
disorder.  

The report of an examination of the veteran's joints 
conducted by the VA in February 1999 shows that the veteran 
gave a history of dislocating her shoulder in August 1994 
during service.  She said that it now popped out recurrently.  
She said that she was afraid to pick up heavy things or to 
use the arm over her head.  On examination of the shoulders, 
there was no tenderness on either side.  The ranges of motion 
were limited on the left side as compared to the right.  The 
pertinent impression was left shoulder arthralgia.  

Subsequently, the RO noted that the examiner had not 
furnished any evidence of diagnostic testing to support the 
diagnosis, and requested another examination.  The report of 
an examination of the veteran's joints conducted by the VA in 
May 1999 shows that the examiner concluded that the only 
diagnosis was strong functional pain behavior.  Orthopedic 
examination reportedly found no musculoskeletal or neurologic 
condition that would result in any impairment.  The examiner 
stated that although the veteran had apparently been reported 
to have arthralgia, namely shoulder pain, she had no 
objective manifestations of disease in the left shoulder.  
The examiner noted that there was no documentation of a 
formal anterior or posterior left shoulder dislocation 
documented by x-ray, and no instability was noted on clinical 
examination.  Therefore, the examiner concluded that the 
veteran had no residual impairment or disability stemming 
from being in the military.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
However, the Board finds that the veteran has not presented 
any competent evidence that she currently has a left shoulder 
disorder, nor has she presented competent evidence linking 
her claimed left shoulder disorder to service.  Accordingly, 
the Board concludes that the claim for service connection for 
a left shoulder disorder is not well grounded.

V.  Entitlement To Service Connection For A Left Ankle 
Disorder.

The veteran testified during a hearing held in January 1999 
that she sprained her left ankle during service and had to 
wear an ankle brace which she continued to wear.  She said 
that the ankle sometimes gives out and caused numbness in the 
toes.  

The veteran's service medical records show that she was 
treated on a few occasions for complaints pertaining to her 
left ankle.  For example, a service medical record dated in 
May 1993 shows that the veteran reported having pain and 
swelling in the left ankle.  Her gait was antalgic.  The 
assessment was status post knee and ankle sprain.  A service 
radiology report dated in September 1994 shows that an x-ray 
of the left ankle was interpreted as showing no significant 
radiographic abnormalities.  The report of a medical history 
given by the veteran in September 1994 does not contain any 
references to an ankle disorder.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the lower extremities was normal.  

There is no evidence of left ankle arthritis within one year 
after separation from service.  Private medical treatment 
records dated from 1996 through 1998, and 
VA outpatient medical treatment records dated in 1998 are 
negative for references to a left ankle disorder.  

The report of an examination of the veteran's joints 
conducted by the VA in February 1999 shows that the veteran 
reported having sprained her left ankle in service in 1993, 
and of currently having locking especially if she inverted 
it.  She said that she received physical therapy beginning 
that day.  On examination of her ankles, there was no 
swelling.  There was minimal tenderness beneath the left 
lateral malleolus.  Dorsiflexion was to 70 degrees on the 
right and to 35 on the left.  Plantar flexion was to 30 
degrees on the right and to 15 degrees on the left.  The 
pertinent impression was left ankle arthralgia.  The examiner 
did not indicate that this was related to service.

The report of an examination of the veteran's joints 
conducted by the VA in May 1999 shows that the veteran gave a 
history of having sprained her ankle in service.  On 
examination, her gait was normal.  She declined to walk on 
her toes or heels, stating that it bothered her legs.  
Following examination, the examiner stated that "The veteran 
has no impairment to either ankle."  He also indicated that 
there was nothing on x-rays to suggest pathology of the left 
ankle.  Therefore, he concluded that the veteran had no 
residual impairments or disabilities stemming from being in 
the military.  Based on the foregoing, the Board finds that 
the veteran has not presented any competent evidence that she 
currently has a left ankle disorder, nor has she presented 
competent evidence linking her claimed left ankle disorder to 
service.  Accordingly, the Board concludes that the claim for 
service connection for a left ankle disorder is not well 
grounded.

VI.  Entitlement To Service Connection For A Kidney Disorder.

The veteran testified during a hearing held in January 1999 
that she was treated during service for a kidney disorder 
with kidney infections, urinary tract infections and major 
side pains.  She said that the infections were treated with 
antibiotics.  She recounted that they also found blood and 
protein in her urine.  She also stated that in May 1996 she 
developed pain on the same side where she had pain in 
service.  She ended up going to an emergency room, and was 
told that she had a kidney stone.  She reported that at the 
present time she did not have any kidney stones.  

The veteran's service medical records show that she was 
treated for urinary tract infections, however they do not 
reflect a diagnosis of kidney stones.  For example, an 
emergency care treatment record dated in August 1994 shows 
that the veteran was treated for right side pain and burning 
on urination.  The assessment was UTI (urinary tract 
infection).  

The report of a medical history given by the veteran in 
September 1994 shows that she denied having a history of 
kidney stones, blood, or albumin in her urine.  The report of 
a medical examination conducted at that time shows that there 
was a trace of albumin in her urine, but the report does not 
contain any mention of kidney stones or any other disorder of 
the kidneys.  

A private radiology report dated in October 1997 shows that 
an IVP examination was negative with no obstruction and no 
calculi observed in the kidneys or urinary tract.  A 
subsequent private medical record dated in November 1997 
shows that the veteran reported having severe attacks of left 
flank pain.  The assessment included urinary tract infection 
and renal calculi.  The records do not contain any opinion 
relating the disorder to service.  

More recently, VA outpatient medical treatment records dated 
in 1998 do not contain any mention of a kidney disorder.  The 
report of a genitourinary system examination conducted by the 
VA in May 1999 shows that the examiner noted that the veteran 
had a history of a number of episodes of right side pain in 
service, but no diagnosis of kidney stones was made.  Then, 
in 1996, her urine was screened and a kidney stone was found.  
She stated that her symptoms at that time were similar to the 
ones she had in service.  She had no kidney stones since 
then, but continued to have flank pain.  The examiner noted 
that on reviewing her records, she had urinary tract 
infections in service.  He stated that the etiology of the 
frequent urinary tract infections could not be answered based 
on the review of her records.  Thus, the examiner implicitly 
indicated that he could not render an opinion that the 
infections in service were due to kidney stones.  The 
examiner noted also that a normal IVP in February 1999 ruled 
out significant urinary tract pathology that might predispose 
infections.  

The veteran has not presented any competent evidence that she 
currently has a kidney disorder.  Although she was treated 
for such a disorder in 1997, more recent records do not 
demonstrate the continued existence of such a disorder.  
Thus, although she had kidney stones in 1997, they apparently 
resolved and are no longer present.  Moreover, even if they 
were currently present, there is no medical opinion to show 
that they are related to service.  Accordingly, the Board 
concludes that the claim for service connection for a kidney 
disorder is not well grounded.


ORDER

1.  Service connection for a right knee disorder is denied.

2.  Service connection for a left knee disorder is denied.

3.  Service connection for a low back strain is denied.

4.  Service connection for a left shoulder disorder is 
denied.

5.  Service connection for a left ankle disorder is denied.

6.  Service connection for a kidney disorder is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 
- 15 -


- 1 -


